      Case 2:20-cv-02037-SAC-JPO Document 29 Filed 10/05/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

 MUZAFAR BABAKR,                              )
                                              )
               Plaintiff,                     )
                                              )
 v.                                           )
                                              )       Case No. 2:20-CV-02037-SAC-JPO
 DR. HOLLY T. GOERDEL, et al.,                )
                                              )
               Defendants.                    )
                                              )



                                SUGGESTION OF DEATH
       Defendant University of Kansas suggests to the Court, upon the record, pursuant to Fed.

R. Civ. P. 25(a), the death of Defendant Reggie Robinson on September 19, 2020.

                                           Respectfully submitted,

                                           /s/ Eric J. Aufdengarten
                                           Eric J. Aufdengarten, KS #21289
                                           Associate General Counsel and
                                           Special Assistant Attorney General
                                           The University of Kansas
                                           245 Strong Hall, 1450 Jayhawk Blvd.
                                           Lawrence, Kansas 66045
                                           Tel: (785) 864-3276
                                           Fax: (785) 864-4617
                                           eja@ku.edu
                                           Attorney for Defendants University of Kansas,
                                           Goerdel, Fowles, Daley, Maynard-Moody, Epp,
                                           Getha-Taylor, O’Leary, Robinson, Lejuez, and Latta
     Case 2:20-cv-02037-SAC-JPO Document 29 Filed 10/05/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       The undersigned counsel certifies that a true and correct copy of this document was filed
through the Court’s CM/ECF filing system on this 5th day of October 2020, which generated a
Notice of Electronic Filing to the following:

       Muzafar A. Babakr
       1600 Haskell Avenue, Apt. #170
       Lawrence, Kansas 66044
       muzaferi@gmail.com
       Plaintiff pro se

                                                   /s/ Eric J. Aufdengarten
                                                   Eric J. Aufdengarten
                                                   Counsel for Defendants




                                               2
